Title: Benjamin Harrison to Virginia Delegates, 15 August 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber August 15th. 1783.
I received your favor of the 1st. instant and shall most assuredly use every endeavor to apprehend any forgers of Morris’s notes that may be in this country and beg you to give me any information respecting them that may come out in the course of the examination of those that have been taken up in New York and Pensylvania. That the practice is nefarious and injurious to the public is most certain and yet we have no law in this State to punish them but as cheats, the assembly were fully informed that the practice obtained here and yet to my surprize left the matter as they found it.

I have ordered Mr. Morris’s directions to be made public and wish good may result from the measure, tho’ I have my doubts on that head, if there was money to take all the notes up it would certainly be the case but as only a small proportion can be expected favorites may be prefered by the officers at a distance from the financier to the prejudice of a great number not so circumstanced and thereby raise a clamor that will make the matter worse than it is at present, if the receivers had been ordered to exchange the money with the paymasters only and they enjoined and forced to divide it equally amongst the Soldiers it might have had a good effect.
I am &c.
